DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to the papers filed on 02/20/2020 to 06/02/2021.
After thorough search and examination of the present application and in light of the prior art made of record, claims 1-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest individually or in combination that “ each of the plurality of different visualization types is associated with a specific contract of a plurality of contracts; and each corresponding contract includes a corresponding schema that specifies a set of data fields and one or more relationships between the data fields in the set to generate and display a corresponding visualization having a corresponding visualization type; mapping at least some data of a data source to the contract such that the contract is satisfied, including applying one or more transforms to the at least some of the data of the data source to generate one or more intermediate data structures without modifying the at least some of the data of the data source; and displaying the visualization of the at least some data of the data source based on the contract, the displayed visualization having the selected visualization type” as set forth in claims 1-22. 

Claims 1-22 are allowed because of the combination of other limitations in the claims and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.'' 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG K. CHAU whose telephone number is 571-270-1745.  The examiner can normally be reached on Monday-Friday from 7:30AM-4:00PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 


/DUNG K CHAU/Primary Examiner, Art Unit 2153